797 So. 2d 10 (2001)
Gary RICHARDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D99-2700.
District Court of Appeal of Florida, Fifth District.
June 22, 2001.
Rehearing Denied October 19, 2001.
James B. Gibson, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Belle B. Schumann, *11 Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, C.J.
Richardson appeals his judgment and sentence for DUI manslaughter and raises two issues. His first complaint suggests that the standard jury instruction for this crime substantively amends the DUI manslaughter statute. We affirm on the authority of State v. Van Hubbard, 751 So. 2d 552, 558 (Fla.1999)(noting that the standard jury instruction on DUI manslaughter "mirrors the DUI manslaughter statute in all material respects"). The second complaint on appeal, that the state was not entitled to the statutory presumption of impairment because of the inadequacy of Rule 11D-8.012, Florida Administrative Code, is without merit. The jury was not instructed regarding the presumption that may attach pursuant to section 316.1934(2)(c), Florida Statutes (1999), thus there was no error.
AFFIRMED.
COBB and PLEUS, JJ., concur.